UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 15, 2013 (March 14, 2013) CĪON Investment Corporation (Exact Name of Registrant as Specified in Charter) Maryland 000-54755 45-3058280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 14, 2013, the board of directors of CĪON Investment Corporation (the “Company”) declared two regular semi-monthly cash distributions payable in April 2013.Both distributions will be payable on April 1, 2013, the first, in the amount of $0.029546 per share, to shareholders of record as of March 15, 2013, and the second, at the increased rate of $0.029721 per share, to shareholders of record as of March 31, 2013. Due to an increase in the Company’s public offering price approved by the board of directors on March 14, 2013 from $10.13 per share to $10.19 per share, the Company increased the amount of the semi-monthly cash distribution payable to shareholders of record from $0.029546 per share to $0.029721 per share to maintain its annual distribution yield at 7.00% (based on the $10.19 per share public offering price).The increase in the public offering price will be effective as of the Company’s March 18, 2013 semi-monthly closing and first applied to subscriptions received from March 1, 2013 through March 15, 2013. A copy of the press release announcing the foregoing is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Press release dated March 15, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CĪON Investment Corporation Date: March 15, 2013 By: /s/ Michael A. Reisner Co-President and Co-Chief Executive Officer EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION Press release dated March 15, 2013
